

113 S1963 PCS: To repeal section 403 of the Bipartisan Budget Act of 2013.
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 298113th CONGRESS2d SessionS. 1963IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Pryor (for himself, Mrs. Hagan, Mrs. Shaheen, and Mr. Begich) introduced the following bill; which was read the first timeJanuary 28, 2014Read the second time and placed on the calendarA BILLTo repeal section 403 of the Bipartisan Budget Act of 2013.1.Repeal of certain reductions made by the Bipartisan Budget Act of 2013Section 403 of the Bipartisan Budget Act of 2013 (Public Law 113–67) is repealed as of the date of the enactment of such Act.January 28, 2014Read the second time and placed on the calendar